Madden, Judge,
with whom Laramore, Judge, joins, dissenting:
The United States, on January 15, 1951, exacted from the plaintiff $10,000, which, under the Ship Sales Act of 1946, the United States was not entitled to exact. Like any person who illegally exacts money from another, the United States was subjected by the law to an obligation to give the money back. That duty was immediate and unconditional. The victim of the exaction had the corresponding legal right to enforce that duty in a court. In fact, the instant suit in this court is the suit of that victim to enforce that duty. But the suit was brought more than six years after the duty arose and the corresponding right to sue accrued. *652It would seem that a consultation of the calendar would suffice to solve the question.
No one claims that the $6,850 voluntarily returned by the Government was a partial payment which was an acknowledgment of the debt and therefore tolled the statute. The $6,850 payment was accompanied by a statement of intention that the other $3,150 would not be repaid. So the $3,150 has been owed, and the right to sue for it has existed, since January 15,1951.
The Government has no more right than an individual to require a person to place money “in escrow” with it to secure the payment of a debt which he does not owe. If the plaintiff by paying the $10,000 which it did not owe, got the ship, to which it was entitled without paying the money, but thereby somehow estopped itself from getting the $10,000 back, one wonders why it isn’t still estopped, since it still has the ship. Yet the court gives the plaintiff a judgment for the $3,150, the part of the $10,000 not voluntarily returned by the Government. It is all very confusing. I suggest again that the confusion could be avoided by consulting the calendar.